DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and SEQ ID NO:117 in the reply filed on 12/21/2021 is acknowledged.

Claims 237-239 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

SEQ ID NO:1117 was searched and found free of the prior art, the examiner expanded the search to include SEQ ID NO:382 and the art rejection below addresses the prior art found for SEQ ID NO:382.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 220, 221, 223-230, and 233-236 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al (US20050255487) in view of McSwiggen et al (US9181551) and Bettencourt et al (US9133461).
Khvorova et al have taught SEQ ID NO:62516 which corresponds to SEQ ID NO:382. SEQ OD NO:62516 is taught to be a target sequence for siRNA design. One in the art would clearly have known to make siRNA compounds comprising SEQ ID NO:62516 since the prior art clearly suggested to do so. Khvorova et al have also taught to make siRNA compounds of various sizes including 20mers. It has also been taught to utilize conjugates for cell delivery as well as various chemical modifications to provide for more effective administration to cells and for stability of the oligonucleotides. Buffers have also ben taught. While the entire reference is relied upon and relevant, applicant is directed to paragraphs 79, 108, 127-129, 135, 137, 412, 416, 439, 444, and 445. Khvorova et al do not specifically teach N-acetylgalactosamine as a conjugate.
Both McSwiggen et al and Bettencourt et al have taught N-acetylgalactosamine as conjugates for siRNA delivery. It has also been taught, pharmaceutically acceptable carriers as well as modifications and size ranges of the instant invention. While both references are relied on as a whole, applicant is directed to the claims of the patents.
One in the art would clearly have been motivated to make siRNA compounds comprising N-acetylgalactosamine conjugates since the prior art has clearly taught that such conjugates aid in cellular delivery, for example. In regard to claim 229 it is noted that while to compounds of the prior art are ultimately utilized as double stranded compounds, one in the art would clearly make single stranded complements in the construction of the double stranded compounds of the prior art.
The invention as a whole would have ben prima facie obvious to one in the art at the time the application was effectively filed.

Claims 231 and 232 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and limited to the searched and examined SEQ ID NO:1117 and 382. The prior art6 does not provide teachings to utilize gapmer motifs in siRNA compounds.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635